Title: From Thomas Jefferson to William H. Cabell, 19 August 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir
                     
                            Monticello Aug. 19. 07.
                        
                        I return you the papers recieved in your letter of the 16th. the Secretary of State communicated to me
                            yesterday a letter from mr Erskine containing assurances from Sr. Thomas Hardy that he should carefully abstain from acts
                            of violence, unless he recieved orders from his superiors. altho’ Barclay’s character does not give the same confidence,
                            yet I see no reason to doubt that matters will continue, in the Chesapeake, in their present train until they recieve
                            orders from their government.
                        I salute you with esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    